Citation Nr: 0431922	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disability

3.  Entitlement to service connection for an upper back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran had verified active duty from February 1951 to 
February 1957.  Service from February 1948 to February 1951 
is also indicated.

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the above claims for entitlement to 
service connection.  Jurisdiction of the case has been 
returned to the San Diego, California, RO.

In February 2004, the veteran presented oral testimony before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Tinnitus was first shown more than 40 years after 
service, and there is no competent medical evidence relating 
any current tinnitus to service.

2.  The veteran's low back disorder did not have its onset 
during active service or, as to any arthritic process, within 
any prescribed presumptive period and did not result from 
disease or injury in service.

3.  The veteran's upper back disorder did not have its onset 
during active service or, as to any arthritic process, within 
any prescribed presumptive period and did not result from 
disease or injury in service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  A low back disability was not incurred, directly or 
presumptively, in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  An upper back disability were not incurred, directly or 
presumptively, in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records are negative for complaints, 
treatment or diagnoses indicating tinnitus, a cervical spine 
disorder or injury or a lumbar spine disorder or injury.  The 
veteran fractured his wrist in November 1948; no injury to or 
complaints of back or neck problems were shown at that time.  
On separation examination in January 1957 the spine and ears 
were normal on physical examination.

The claims file contains Kaiser Permanente records from 
January 1990, May 1990, and March 1999 to June 2002, which 
include records from Pomerado Hospital in December 1986.  
Kaiser records show the veteran had decompressive lumbar 
laminectomy and posterolateral spine fusion with application 
of plates in January 1990 and again in May 1990, and a 
diagnosis of lumbar stenosis with spondylolisthesis.  
Pomerado records note treatment for substernal chest pain 
following a car accident and note a history of anterior 
cervical fusion and disk removal 3 to 4 years previously.  

The veteran's VA treatment records from September 2000 to 
April 2002 note a history of cervical laminectomy in 1985 due 
to bilateral hand numbness, and undated lumbar spine surgery 
involving the placement of metal plates due to nerve root 
compression and two herniated discs.  March 2001 outpatient 
record shows the veteran "did not note any buzzing or 
hearing his heartbeat in his ears."  In July 2001, he was 
seen at the VA pulmonary sleep disorders clinic with 
complaints of loud tinnitus preventing falling asleep.  The 
examiner wrote the veteran had "previously been exposed to 
loud noises as a manager of a firing range," and noted his 
insomnia was "probably due to tinnitus and recent 
[prescription] of Elavil."  

At his February 2004 hearing, the veteran presented oral 
testimony that in service he was assigned to a skeet trap 
shooting range for almost two and a half years, where he did 
not wear hearing protection, and to a pistol range for three 
years.  He said that he did not notice any ringing in his 
ears at that time.  However, he would get deafness in the 
ears like a loud concussion noise.  He said that after every 
session, he would have to hold his nose and blow to pop his 
ears.  He first noticed tinnitus, described as ringing in the 
ears or the sound of crickets, in 1978 or 1979.  The veteran 
said his neighbor had treated the yard for bugs, but he 
continued to hear sounds of crickets after the bugs died, 
attributing the sound to tinnitus.  He stated that his 
condition got to where he could not sleep, and that after he 
talked to his doctor, she gave him sleeping pills to make it 
easier for him to sleep due to tinnitus.  He said the ringing 
was still present.  

The veteran also presented oral testimony regarding his low 
and upper back conditions, saying they resulted from the same 
fall that resulted in his service-connected wrist injury.  He 
said he told the doctor his back, including the tailbone, was 
hurt, but his back pain was ignored because of the severity 
of his wrist injury.  He said following the injury, he was 
given painkillers for several days, and he did not notice any 
pain.  After two weeks, things had settled down and he did 
not think much about it.  He stated after he left service and 
got a little bit older, it started getting worse.  After 
service he worked in the funeral business, where he could 
"lift certain things, but if [he did] it the wrong way," he 
would go to his knees.  

The veteran described receiving treatment for his back "on 
and off" for about one year, starting within one year of 
leaving service, but stated the chiropractor that treated him 
was now deceased and records were no longer available.  He 
also said he sought treatment for his low back and upper back 
or neck on a periodic basis, but that he did not keep any 
treatment records.  He noted having neck and back surgery in 
1983 at Palomar Hospital and lumbar disc surgery at Kaiser 
Permanente in San Diego in 1985.  He stated that none of the 
doctors had ever told him that his back problems were related 
to service.

II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in December 2001 and May 2003.  The 
veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of the December 2001 letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records.  During his hearing, the veteran indicated 
receiving additional periodic treatment for his back 
conditions starting within one year of leaving service.  
However, he said the records from post-service treatment are 
not available as the treating individual is now deceased.  
The veteran also stated he did not keep records of subsequent 
treatment.  The veteran also noted surgeries in 1983 and 
1985.  However, as discussed below, there is no indication 
that obtaining these records would show a nexus to the 
veteran's service.  Significantly, he testified that these 
doctors had not related his back problems to service.  The 
veteran has not indicated the existence of additional 
relevant records that the RO failed to obtain and indicated 
in June 2003 that he did not have additional evidence to 
submit.  Thus, VA has assisted the veteran to the extent 
possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, a VA examination or a medical opinion 
has not been provided for these three issues because the 
evidence does not indicate that a low back condition or an 
upper back condition may be associated with the veteran's 
active service, and there is no evidence of a current 
diagnosis for tinnitus.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  

B.  Legal criteria

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  For certain chronic diseases 
such as arthritis, service connection is also established if 
manifested to a degree of ten percent within one year of 
separation from service.  38 U.S.C.A. § 1101 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Establishing service connection requires medical evidence of 
a current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Here, the preponderance of evidence is against 
the veteran's claims for entitlement to service connection.  

Tinnitus

The veteran's service medical records do not show acoustic 
trauma or complaints of tinnitus.  To the contrary, at his 
hearing he described first noticing tinnitus in 1978 or 1979.  
A March 2001 VA record shows the veteran noted no buzzing in 
his ears.  

The first complaint of tinnitus in the record is dated in 
July 2001, more than four decades after the veteran's 
service.  At that time, a VA doctor wrote that the veteran 
had "previously been exposed to loud noises as a manager of 
a firing range."  The credibility and weight to be attached 
to medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
Generally, medical evidence based only on history furnished 
by the veteran, as here, and without supported clinical 
evidence is inadequate.  Black v. Brown, 5 Vet. App. 177 
(1993); see also Kightly v. Brown, 6 Vet. App. 200, 206 
(1993) (rejecting a physician's statement because it was 
found to be based on an "inaccurate history" as given by 
the veteran).  The VA doctor here did not indicate that there 
was a nexus between the veteran's tinnitus and service but 
simply noted the veteran's self-reported history.  As such, 
it is not credible for establishing a nexus.  

Accordingly, even with a current diagnosis, the claim for 
tinnitus fails because the evidence of record does not 
contain any competent medical evidence of a nexus between the 
veteran's diagnosis and service.  The veteran's own 
statements that his tinnitus is due to his service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
tinnitus.  

Upper and low back disabilities

In this case, there is no competent medical evidence linking 
the veteran's upper back and low back disabilities to his 
service.  His service medical records do not mention an 
injury to his back or complaints referable to the back or 
neck.  At his hearing, the veteran stated that he did not 
receive treatment for his back in service at the time he 
allegedly incurred the back injury because the medical staff 
was more concerned with his wrist injury.  The records 
pertaining to the wrist injury in service do not show any 
complaints concerning the back.

The veteran's VA treatment record notes a history of cervical 
laminectomy in 1985 due to bilateral hand numbness.  His 
record from Pomerado in 1986 shows a history of anterior 
cervical fusion and disc removal.  Kaiser records show the 
veteran had decompressive lumbar laminectomy and 
posterolateral spine fusion with application of plates in 
January 1990 and again in May 1990, and the veteran was 
diagnosed with lumbar stenosis with spondylolisthesis.  The 
veteran has also indicated receiving additional treatment, 
including cervical disc replacement performed at Palomar 
Hospital in 1983, and lumbar disc surgery at Kaiser in 1985.  

While some of these records alluded to have not been 
obtained, the Board finds that such records would not assist 
the veteran for two reasons.  One, these records are from the 
1980s, which are dated more than 25 years after the veteran's 
service.  The veteran himself admitted an absence of records 
for the period following service.  He noted seeking treatment 
for his back within one year of leaving service from a 
chiropractor who is now deceased and whose records are 
unavailable.  And he did not keep records of subsequent 
periodic treatments for his back.  Second, the veteran has 
not alleged that when he was seen at that time that the 
examiners opined that his neck and back disorders were 
related to service; his testimony was to the effect that they 
did not indicate any such relationship.  The existing record 
shows evidence of treatment for both upper and low back 
conditions.  The Board does not dispute that the veteran has 
been diagnosed with cervical and lumbar spine disorders, and 
any new records would only further substantiate current 
disabilities without establishing a link to his service.  In 
June 2003, the veteran indicated that he did not have any 
additional evidence to present in support of his claim.  
Therefore, further efforts to develop this private medical 
evidence would be futile.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The veteran's contentions that his current low back and upper 
back disabilities are due to an in-service injury are also 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  There is no evidence showing that the current 
back disabilities had their onset in service or, with regard 
to any arthritic process, were manifested within one year of 
service; rather, his spinal disorders were first indicated 
more than 25 years after service.  Thus, the preponderance of 
evidence is against the veteran's claim for entitlement to 
service connection for low back and upper back conditions.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The Board 
regrets that a more favorable determination could not be made 
in this case.  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for an upper back 
disability is denied.




	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



